Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 1 of 27




                              Exhibit C
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 2 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 3 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 4 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 5 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 6 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 7 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 8 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 9 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 10 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 11 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 12 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 13 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 14 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 15 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 16 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 17 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 18 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 19 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 20 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 21 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 22 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 23 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 24 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 25 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 26 of 27
Case 2:11-cv-00084 Document 1021-3 Filed on 01/16/21 in TXSD Page 27 of 27
